


Exhibit 10.45

 

 Amendment to Employment Agreement

 

This Amendment is made this March 23, 2007 (the “Amendment Date”), by and
between Interline Brands, Inc., a New Jersey Corporation (“Company”), whose
address is 801 West Bay Street, Jacksonville, Florida 32204 and Lucretia Doblado
(“Executive”).

 

WHEREAS, the Executive is currently an employee of the Company; and

 

WHEREAS, the Company and the Executive desire to amend and restate the
employment agreement entered into by, and between the parties, dated as of
October 30, 2006, (“Agreement”); and

 

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the continued employment of the
Executive by the Company and to amend the Agreement; and

 

WHEREAS, the Executive is willing to accept and continue her employment on the
terms hereinafter set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:

 

1.             Section 8(a) of the Agreement is hereby deleted in its entirety
and shall be replaced with the following provisions and incorporated into the
Agreement as the new and substituted Section 8(a):

 

“(a) The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its affiliates, the valuable confidential
business information in such Executive’s possession and the customer goodwill
associated with the ongoing business practice of the Company, and accordingly
agrees as follows:

 

(i)              During the Employment Term and, for a period ending on the
expiration of one year following the termination of the Executive’s employment
(the “Restricted Period”), the Executive will not directly or indirectly,
(i) engage in any business for the Executive’s own account that competes with
the business of the Company, (ii) enter the employ of, or render any services
to, any person engaged in any business that competes with the business of the
Company, (iii) acquire a financial interest in, or otherwise become actively
involved with, any person engaged in any business that competes with the
business of the Company, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant, or
(iv) interfere with business relationships (whether formed before or

 

--------------------------------------------------------------------------------


 

after the date of this Agreement) between the Company or any of its affiliates
that are engaged in a business similar to the business of the Company (the
“Company Affiliates”) and customers or suppliers of tile Company or the Company
Affiliates. (ii) Notwithstanding anything to the contrary in this Agreement, the
Executive may directly or indirectly own, solely as a passive investment,
securities of any person engaged in the business of the Company which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of, or
a member or a group which controls, such person and (ii) does nol. directly or
indirectly, own one percent (1%) or more of any class of securities or such
person.

 

(iii) During the Restricted Period, and for an additional one year after the end
of the Restricted Period, the Executive will not, directly or indirectly,
(1) without the written consent of the Company, solicit or encourage any
employee of the Company or the Company Affiliates to leave the employment of the
Company or the Company Affiliates, or (2) without the written consent of the
Company (which shall not be unreasonably withheld), hire any such employee who
has left the employment of the Company or the Company Affiliates (other than as
a result of the termination of such employment by the Company or the Company
Affiliates) within one year after the termination of such employee’s employment
with the Company or the Company Affiliates.

 

(iv) During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.”

 

2.             Except as modified or amended herein, the Agreement remains in
full force and effect. Nothing contained herein invalidates or shall impair or
release any covenant, condition or stipulation in the Agreement, and the same,
except as herein modified and amended, shall continue in full force and effect.

 

3.             This Amendment may be executed in one or more counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one Agreement. The parties specifically agree that facsimile
signatures are acceptable and permitted and shall be considered original and
authentic. Each party executing this Amendment represents that such party has
the full authority and legal power to do so.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

INTERLI NE BRANDS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Grebe

 

 

 

Name: Michael Grebe

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/ Lucretia Doblado

 

 

Name: Lucretia Doblado

 

 

Title: Chief Information Officer

 

--------------------------------------------------------------------------------
